245 P.3d 703 (2010)
240 Or. App. 323
STATE of Oregon, Plaintiff-Respondent,
v.
Frank LUMPKINS, Jr., Defendant-Appellant.
C082003CR; A141532.
Court of Appeals of Oregon.
Submitted November 30, 2010.
Decided December 29, 2010.
Peter Gartlan, Chief Defender, and Lindsey K. Detweiler, Deputy Public Defender, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Doug M. Petrina, *704 Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
Affirmed. State v. Davis, 237 Or.App. 351, 239 P.3d 1002 (2010).